Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Svetlana Short on 08/15/2022.

The application has been amended as follows: Claim 13 is hereby canceled. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I and II , as set forth in the Office action mailed on 01/24/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/24/2022 is withdrawn.  Claims 27, 31, and 32, directed to a glass article according to claims 12, 1, or 18 respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-2, 7-9, 11-12, 15-17, 19, 21, 23-24, 27, 31-32 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is directed towards a glass, comprising: Pr2O3 ranging from 0.7 to 3.0 mole%; and Nd2O3, ranging from 1.0 to 4 mole%, wherein the ratio of Nd2O3 to Pr2O3 is greater than 1.1 and less than 1.5 and further wherein CoO, if present, is less than 0.01 mole% and Fe2O3, if present, is less than 0.004 mole%. Claim 8 is directed towards a glass, comprising: Pr2O3 and Nd2O3, wherein (Pr2O3 + Nd2O3) is greater than 0.2 mole% and the ratio of Nd2O3 to Pr2O3 is greater than 1.1 and less than 1.9 and further wherein CoO, if present, is less than 0.01 mole% and Fe2O3, if present, is less than 0.004 mole% and one or more chromophores selected from the group consisting of V2O5, Cr2O3, MnO, Mn2O3, Fe2O3, CoO, Co3O4, CuO, NiO, Nb2O5, CeO2, Ho2O3 and Er2O3, wherein the sum of V2O5, Cr2O3, MnO, Mn2O3, Fe2O3, CoO, Co3O4, CuO, NiO, Nb2O5, CeO2, Ho2O3 and Er2O3 chromophores is less than 0.1 mole%. Claim 12 is directed towards a glass, comprising: Pr2O3 ranging from 0.7 to 3.0 mole%; and Nd2O3 ranging from 1.0 to 4 mole%, wherein the ratio of Nd2O3 to Pr2O3 is greater 1.1 and less than 1.5 and further wherein the sum of V2O5, Cr2O3, MnO, Mn2O3, Fe2O3, CoO, Co3O4, CuO, NiO, Nb2O5, CeO2, Ho2O3 and Er2O3 chromophores is less than 0.1 mole%. Claim 17 is directed towards a glass, comprising: Pr2O3 and Nd2O3, wherein (Pr2O3 + Nd2O3) is greater than 0.2 mole% and the ratio of Nd2O3 to Pr2O3 is greater than 0.5 and less than 3 and further wherein the sum of V2O5, Cr2O3, MnO, Mn2O3, Fe2O3, CoO, Co3O4, CuO, NiO, Nb2O5, CeO2, Ho2O3 and Er2O3 chromophores is less than 0.1 mole% and one or more fluorescent ions selected from the group consisting of oxides of Yb, Cu, Sn, Mn, Ag, Sb, Ce, Sm, Eu, Tb, Dy, Tm, and combinations thereof, wherein a total concentration of fluorescent ions is from greater than or equal to about 0.01 mole% to less than or equal to about 5.0 mole%. Claim 23 is directed towards a glass, comprising: SiO2 at greater than 70 mole%; Pr2O3 ranging from 0.7 to 3.0 mole%; and Nd2O3 ranging from 1.0 to 4 mole%, wherein the ratio of Nd2O3 to Pr2O3 is greater than 1.1 and less than 1.5, and further wherein the sum of Fe2O3, CeO2, and TiO2, if any are present, is less than 1 mole%. Claim 27 comprises the limitations of the glass of claim 12. Claim 31 comprises the limitations of the glass of claim 1. Claim 32 comprises the limitations of the glass of claim 18. 
The closest prior art is considered to be Andre et al. (US20100073765, hereinafter referred to as Andre). Andre discloses a glass comprising Pr2O3 and Nd2O3 (see Andre at Table 1, Example 5), however, Andre fails to disclose or make obvious the ratio of Nd2O3 to Pr2O3 is greater than 1.1 and less than 1.5. Andre also fails to disclose or make obvious one or more chromophores selected from the group consisting of V2O5, Cr2O3, MnO, Mn2O3, Fe2O3, CoO, Co3O4, CuO, NiO, Nb2O5, CeO2, Ho2O3 and Er2O3, wherein the sum of V2O5, Cr2O3, MnO, Mn2O3, Fe2O3, CoO, Co3O4, CuO, NiO, Nb2O5, CeO2, Ho2O3 and Er2O3 chromophores is less than 0.1 mole%.  As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the glass as claimed in independent claims 1, 8, 12, 17, and 23.
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                         


/CAMERON K MILLER/Examiner, Art Unit 1731